Simmons Company Reports Second Quarter 2009 Results ATLANTA, August 21, 2009 – Simmons Company (“Company” or “Simmons”), the holding company for Simmons Bedding Company (“Simmons Bedding”), a leading manufacturer of premium-branded bedding products, today released operating results for the quarter and six months ended June 27, 2009. “In light of the current economic conditions, we are generally pleased with our sales performance to date in 2009, in particular the sales of our upper-end products which include our Beautyrest NxG® and new Beautyrest Black® product lines.Our new BeautySleep® line also performed well in the second quarter.The improvement in our Adjusted EBITDA as compared to the second quarter of last year is also encouraging,” said Simmons President and Chief Operating Officer Stephen G. Fendrich. Mr. Fendrich continued, “We are excited about our next new product innovation which we plan to launch at the Las Vegas market next month.This new innovation will expand on what is arguably the broadest and most complete range of products of any bedding manufacturer.” Results for the Fiscal Quarter Ended June 27, 2009 For the second quarter of 2009, net sales decreased 18.6% to $218.0 million compared to $267.7 million for the same period last year.Domestic segment net sales decreased $34.0 million, or 14.8%, to $195.3 million compared to the same period of 2008.The domestic segment sales decline was primarily attributable to decreases in conventional bedding unit volume of 15.5% and conventional bedding average unit selling price (“AUSP”) of 0.9%.Gross profit for the second quarter of 2009 was $94.3 million, or 43.2% of net sales, compared to $101.2 million, or 37.8% of net sales, for the same period of 2008.For the second quarter of 2009, Adjusted EBITDA (see the Supplemental Information to this press release) was $34.1 million, or 15.7% of net sales, compared to $33.3 million, or 12.4% of net sales for the same period of 2008.For the second quarter of 2009, Simmons had operating income of $19.2 million compared to operating income of $19.5 million for the same period last year.Operating income for the second quarter of 2009 was negatively impacted by financial restructuring charges aggregating $6.6 million.Simmons’s net loss was $5.8 million for the second quarter of 2009, compared to net income of $1.2 million for the same period in 2008. Results for the Six Months Ended June 28, 2009 For the first six months of 2009, net sales decreased 19.1% to $440.6 million compared to $544.6 million for the same period last year.Domestic segment net sales decreased $75.4 million, or 15.9%, to $398.9 million compared to the same period of 2008.The domestic segment sales decline was primarily attributable to a decrease in conventional bedding unit volume of 16.9%.Gross profit for the first six months of 2009 was $189.2 million, or 42.9% of net sales, compared to $210.9 million, or 38.7% of net sales, for the same period of 2008.For the first six months of 2009, Adjusted EBITDA (see the Supplemental Information to this press release) was $69.4 million, or 15.8% of net sales, compared to $66.3 million, or 12.2% of net sales for the same period of 2008.For the first six months of 2009, Simmons had operating income of $37.9 million compared to operating income of $41.6 million for the same period last year.Operating income for the first six months of 2009 was negatively impacted by financial restructuring charges aggregating $13.9 million.Simmons’s net loss was $9.0 million for the first six months of 2009, compared to net income of $3.7 million for the same period in 2008. Liquidity
